Citation Nr: 1439231	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-27 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of cold injury to both hands.  

2. Entitlement to service connection for residuals of cold injury to both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1956 to July 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the record.  In March 2014, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that any current chronic disability of the Veteran's hands is a residual of cold injury in service.  

2. The preponderance of the evidence is against a finding that any current chronic disability of the Veteran's feet is a residual of cold injury in service.  


CONCLUSIONS OF LAW

1. Service connection for residuals of a cold injury to the hands is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2. Service connection for residuals of a cold injury to the feet is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in July and October 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  The claims on appeal were readjudicated by the RO in the July 2014 supplemental statement of the case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2014 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for residuals of cold injuries to the hands and feet, and identified evidence that could be submitted in support of the claims (i.e., records of treatment he received prior to July 2010 and competent evidence of a nexus between his current polyneuropathy of the hands and feet and exposure to cold weather in service).  The Veteran was assisted at the hearing by his representative.  Following the Board's March 2014 remand, the VA sent the Veteran a letter requesting releases for private treatment records.  He has not provided such releases; therefore, development for such records was not possible.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to support his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was apprised of this by letters in August 2010 and March 2011, advising him to submit copies of any STRs in his possession or any documents that could substitute for STRs (e.g., "buddy" certificates, letters/photographs contemporaneous with service, and insurance/employment physical examinations).  A March 2014 letter to the Veteran asked him to provide releases for VA to obtain his records of treatment by the providers he identified at the January 2014 hearing, or to obtain and submit the records himself; he has not provided the releases or submitted such additional records.  

The Veteran was afforded a VA examination in May 2014.  In July 2014, the RO sought an advisory medical opinion from a VA physician.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service personnel records submitted by the Veteran show that he was stationed at a petroleum production laboratory in Korea during service and that he was qualified to operate pumps and generators.  His DD Form 214 shows that his occupational specialty was petroleum laboratory specialist.  

A December 2009 private treatment record from Dr. R.L., a physician, shows that magnetic resonance imaging (MRI) of the spine revealed cervical disc disease.  

In an August 2010 NA Form 13055 (Request for Information Needed to Reconstruct Medical Data), the Veteran stated that he did not receive any treatment for cold injuries to his hands and feet during service.  

In September 2010, the RO made a formal finding of unavailability for complete STRs based on a response from the National Personnel Records Center that indicated the Veteran's records would have been destroyed by a fire at that facility.

A July 2010 private treatment record from Dr. T.B., a physician, shows that the Veteran was referred for an evaluation of a possible cold injury versus neuropathy.  The Veteran reported sudden onset of intermittent tingling, coldness sensation, and cold sensitivity in the hands and feet, mainly with a drop in temperature below 78 degrees Fahrenheit while serving in Korea from 1956 to 1958.  Sensory examination found neuropathy manifested by diminished light touch and vibration in the toes.  The diagnosis was chronic intermittent tingling and coldness in the toes and fingers suggestive of either small polyneuropathy versus cold induced neuropathy, and cold sensitivity suggestive of Raynaud's phenomenon.  Dr. T.B. recommended a complete blood work up for neuropathy and electromyography and nerve conduction studies (EMG-NCS) to determine if his symptoms were vasculopathy or primary nerve injury related.  

A July 2010 private EMG-NCS by Dr. T.B. found evidence of bilateral carpal tunnel syndrome and chronic cervical radiculopathy, but there was no evidence for ulnar neuropathy of either side, or findings of an ongoing/active nerve root irritation.  The EMG-NCS of the lower extremities was normal.  

A July 2010 letter from Dr. T.B. notes the Veteran reported that he developed chronic symptoms of cold sensitivity, tingling, and numbness in the toes and fingers, from working under extreme cold conditions and subzero temperatures during his service from 1956 to 1958.  Dr. T.B. noted that neurological examination, and electrodiagnostic and laboratory studies disclosed no convincing evidence for polyneuropathy or other causes for the chronic neuropathic and cold sensitivity symptoms.  He opined that "[b]ased on the history provided by the [Veteran], the results of the normal electrodiagnostic and laboratory studies, aforementioned discussion, and the VA guidelines for cold injury, I believe that [his] symptoms of cold sensitivity and cold related tingling and numbness are as likely as related to [his] remote military service during extreme cold conditions."  He explained that such phenomenon had been well recognized by the military as cold injury, and that his conclusion took into consideration the chronicity of the symptoms and their onset since 1956 and the specific drop in temperature as a triggering factor in inducing the symptoms.  

A June 2011 private radiological report from Brooksville Regional Hospital indicates that a bilateral lower extremity arterial study was negative for significant arterial disease or stenosis.  
A September 2011 private treatment record from Dr. D.M., a physician, shows that the Veteran reported that he was exposed to cold in Korea and had cold and tight discomfort in all four distal extremities, mainly the feet and fingertips with associated numbness, which had gradually worsened over time.  Dr. D.M. noted that the Veteran had glucose of 114 from July 2010 blood work and was known to be borderline diabetic since that time.  The diagnosis was polyneuropathy, temporally related to his petroleum and cold exposure in the service, exacerbated by borderline diabetes.  Dr. D.M. opined that he "doubt[ed] relationship to [the Veteran's] C-spine surgery a year or two ago, and apparently testing was negative for any significant peripheral vascular disease."  

A copy of a Wikipedia article submitted by the Veteran shows climate data for Seoul, Korea, from 1981 to 2010, and a copy of a British Broadcasting Corporation weather report indicates the average temperatures in 2011.  

An excerpt of The General, an autobiography by General Chuck St. Arnaud, indicates that the soldiers in Korea during 1957-1958 lived in metal Quonset huts heated by oil stoves.  

An IOPScience abstract of a medical study, Vulnerability to temperature-related mortality in Seoul, Korea, indicates the results of a study that examined the relationship between temperature and cause-specific mortality for Seoul, Korea, for the period 2000 to 2007.  

January 2012 email correspondence between the Veteran and G.S., a fellow soldier who purportedly worked in the same laboratory as the Veteran in Korea, indicates that the temperature in Korea during that period was "cold."  

A May 2013 letter from Dr. J.W., a neurologist, indicates that he saw the Veteran for complaints of pain in the distal lower extremities, which the Veteran reported began while he was in the military during the Korean War.  The Veteran felt that the etiology of the pain may be related to an exposure during his time of service.  Dr. J.W. opined that the Veteran "suffers from a neuropathy which is considered to be idiopathic in nature and may well be related to [cold weather] exposure during the Korean War."  He explained that etiology of the exposing agent or condition was currently unknown.  

VA treatment records show that the Veteran reported that he had fallen down steps and in the shower during the 12 months prior to July 2012 due to a balance deficiency; in August 2012, he complained of neck pain with numbness in his arms; in August 2011, he complained of numbness and paresthesias in both feet; and in August 2010, he reported that in January 2010 he had cervical spine surgery for spinal stenosis.  

At the January 2014 hearing, the Veteran testified that his duties in the service included testing the functionality of generators during two winters in Korea, which required him to be outside for up to an hour and a half every day without protective cold weather gear.  He stated that he ignored the numbness and tingling and performed his duties, that for years he did not know why his feet felt like they were burning, and that he could not recollect receiving any treatment for his condition from a neurologist or orthopedist prior to July 2010.  He testified that he has had a burning sensation in his feet since service, and that he had a cervical spine fusion in 2009 following an injury from a fall in the shower.  

January 2014 buddy statements from R.B. and D.G. indicate that they served with the Veteran in Inchon, Korea, for two winters in very cold weather, sometimes 20 degrees below zero.  They stated that they only had thin gloves and uninsulated leather boots to wear while working outside, they had to take off their gloves to take fuel samples every day, they lived in uninsulated metal buildings with only a small oil furnace for heat, and the temperature in their living quarters would sometimes be below freezing.   They stated that they personally knew of the Veteran having frostbitten toes and fingers, and that they all went to sick call for treatment of frostbite.  

On April 2014 VA examination, the Veteran reported that his duties in service required him to be outside in the extreme cold for 2-6 hours daily, and that he had frostbite on many occasions during service that caused pain, numbness, and severe burning, which was treated with a topical salve.  He had pain, itching, burning, swelling, sensitivity to touch, cold intolerance in both hands and feet, which he reported had progressively gotten worse since service.  X-rays revealed mild degenerative joint disease (DJD) of both hands and feet, which the examiner indicated was the normal aging process for a 77 year old male.  The diagnosis was bilateral hands and feet polyneuropathy.  The examiner noted that the Veteran's private medical records from Drs. J.W. and T.B. "had documentation that showed a full workup for [the] Veteran's hand condition ruling out other possible etiologies for his polyneuropathy of his bilateral hands and feet," and that "[r] eview of [the] Veteran's health initiative for cold injury diagnosis and management of long term sequelae had polyneuropathy as a sequelae of cold injury as found in this Veteran."  

In a July 2014 VA advisory medical opinion, the consulting physician indicated that she reviewed the Veteran's claims file.  She opined that "[m]edically-based, clinical and radiological evidence presented in the [VA] examinations and [the Veteran's file] indicated that it is AS LEAST AS LIKELY THAN NOT that the Veteran's claimed cold exposure of the hands and feet were consistent with residuals of his complicated medical conditions, to include diabetes, cardiovascular disease, and hypertension."  She further opined that "[i]n the alternative, it is LESS LIKELY THAN NOT that the Veteran's current hand and feet conditions were due to his 1956-8 exposure to cold."  The consulting physician explained that current medical literature describes numerous types of residual injuries due to frostbite, frostnip, chilblains, and trench foot (citing to:  Cold-related tissue injury, http://www.md
consult.com/das/pdxmd/body/448096903-3/1526214484?type=med&eid=9
-u1.0-_1_mt_6112125).  In this case, the active duty, presumptive period, and historical medical records were silent for signs, symptoms, and/or distinction of such residual injuries.  

The VA consulting physician indicated that, clinically, a majority of patients have long-term residual symptoms also including hyperhidrosis, secondary Raynaud's disease, edema, and hair or nail deformities as well as red, white, and pale or grayish yellow skin, hard or waxy looking skin, swelling of toes and fingers and clumsiness due to joint and muscle stiffness (citing to:  Ferri: Ferri's Clinical Advisor 2015, 1st Edition).  In this case, subjective findings of polyneuropathy were consistent with the Veteran's complaints of pain, burning, numbness, tingling and cold sensitivity, but the April 2014 VA examination was silent for clinical signs and symptoms of color changes, nail abnormalities, and/or hyperhidrosis of the hands and feet.  Furthermore, 2014 X-rays found age appropriate bone and joint changes of the hands and feet consistent with DJD (osteoarthritis).  Changes consistent with cold exposure, to include erosive bone changes consistent with small punched out lesions in the subchondral bone, osteoporosis were not observed (citing, Punzi, Leonardo et. al., Erosive Osteoarthritis, Best Practice and Research Clinical Rheumatology, Volume 18, Issue 5, October 2004, Pages 739-758).  Therefore, it was less likely than not that the Veteran's exposure to cold resulted in prolonged residual complications; i.e., there was a lack of current clinical and radiological signs and symptoms consistent with long-term cold injury.  The consulting physician explained that the Veteran's current state of health includes diabetes mellitus, uncontrolled essential hypertension, cardiovascular disease with triple bypass and 6 stents procedures, hyperlipidemia, and degenerative cervical disc disease with surgical intervention at C3-4 to C5-6.  Medical literature suggests a strong association/nexus between diabetes, cardiovascular disease, hypertension, and polyneuropathy of the hands and feet (citing to:  Daroff: Bradley's Neurology in Clinical Practice, 6th Edition).  

Regarding the July 2010 EMG/NCS report from Dr. T.B., the consulting physician opined, with citation to medical literature, that "it is as least as likely as not that the signs and symptoms of the hands related to entrapment of the median nerve, bilaterally," and, "[i]n the alternative, it is LESS LIKELY THAN NOT that the Veteran's claimed hand conditions were due to his 1956-8 exposure to cold."  She explained that the etiology of carpal tunnel syndrome is based on compression (entrapment) of the median nerve and often associated with repetitive use.  Pathophysiologically, carpal tunnel typical presentation is chronic progression of pain and numbness over the radial 3.5 digits and thenar atrophy, characterized by pain, weakness, numbness, and/or paresthesia in the parts of the hand supplied by the median nerve (i.e. thumb, index, middle, and radial part of index finger and thenar muscles.  

It is not in dispute that the Veteran currently has several diagnosed chronic disabilities of the hands and feet (including polyneuropathy, cardiovascular disease, DJD, etc.).  As the record shows that he served in Korea during the winter in the late 1950's, it may reasonably be conceded that he was exposed to cold weather conditions in service.  Notably, despite his reports to private providers, he did not serve in Korea during the Korean War, and is not shown to have served in combat .  What he must still show to establish service connection for a disability of the hands and/or feet is that such current disability is related to his service/exposure to cold therein, as alleged.  

The Board has considered the Veteran's statements regarding treatment for frostbite in service and continuity of symptomatology since service.  The Veteran is competent to observe and report his symptoms, including pain, burning, tingling, swelling, and cold sensitivity.  However, the overall evidence weighs against a finding that he has (and since service has had) chronic residuals of cold injuries to both hands and both feet.  

The Veteran's accounts of treatment for frostbite in service and persistent residual symptoms ever since are self-serving and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  They were first documented more than 50 years after his discharge from service.  While it may well be that during his service in Korea he noted some symptoms that may be attributable to cold, it is simply not plausible that if they had continued thereafter he would have then have never mentioned such symptoms to a private provider for more than 50 years, even while undergoing surgery for cervical spine injury (evaluations for which would have involved exploration of upper extremity neurological symptoms).  Furthermore, the Veteran's more recent statements regarding treatment in service for cold injuries to his hands and feet are markedly inconsistent with his earlier statements.  For example, in an August 2010 NA Form 13055, he stated that he did not receive any treatment during service for cold injuries to his hands and feet.  At the January 2014 hearing, he testified that he ignored the numbness and tingling and performed his duties, and that for years he did not know why his feet felt like they were burning.  However, his more recent reports since the April 2014 VA examination indicate that he had frostbite on many occasions during service and received treatment for such injuries.  Therefore, the Board finds that the Veteran's more recent accounts of treatment during service for symptoms of frostbite that have continued unabated since not credible.  

The private opinions attributing his complaints to cold injury in service are premised on the Veteran's reports of onset of symptoms in service and continuity since.  The Board finds no reason to discount the reports by the Veteran and his "buddy statements" that he was exposed to cold in service; however, as stated above, the reports of the symptoms continuing ever since are not credible.  Therefore, the private opinions merit no probative value.

At the January 2014 hearing, the Veteran testified that he could not recollect receiving any treatment for his condition from a neurologist or orthopedist prior to July 2010 (when he was seen by Dr. T.B. for an initial evaluation of a possible cold injury versus neuropathy).  Notably, VA and private treatment records prior to July 2010 do not show any complaints of cold injury residuals since service (as he has testified); instead they show reports of a cervical spine disability/surgery.  The approximately 52-year period between active service and the initial postservice documentation of a complaint of a symptom alleged to be a cold injury residual is, of itself, a factor weighing against a finding of continuity of symptomatology.  

Certain chronic diseases may be presumed to have been incurred in service if they become manifest to a compensable degree within a specified period of time postservice, among them "other organic diseases of the nervous system" and arthritis.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  [The Veteran's claimed disability at issue herein apparently involves the nervous system and he has also developed arthritis in his extremities; however, at no time has the claimed disability been identified by a medical provider as an "organic disease" (defined as one associated with demonstrable change in a bodily organ or tissue; see Dorland's Illustrated Medical Dictionary 540 (32d ed. 2012)) "of the nervous system."  Regardless, there is no evidence that the claimed disability/to include any arthritis in the extremities was manifested to a compensable degree in the first year following the Veteran's discharge from service, and the chronic disease presumptive provisions have no application in this matter.]
In the absence of continuity of bilateral hands and feet symptoms since service, whether or not there is a nexus between his current bilateral hands and feet disability and his cold injuries in service becomes a medical question.  Whether polyneuropathy/DJD of the bilateral hands and feet may (in absence of credible evidence of continuity, as here) be related to remote cold injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The record includes competent (medical) evidence that tends to support the Veteran's claim and evidence against the claim.  The evidence that tends to support the claim consists of the April 2014 VA examiner's statement and the medical opinions of Drs. T.B., D.M., and J.W.  The evidence that is against the claim consists of the July 2014 VA expert's opinion.  

The April 2014 VA examiner indicated that private medical records from Drs. J.W. and T.B. showed that a full workup for the hand conditions and ruled out other possible etiologies for the Veteran's polyneuropathy of the bilateral hands and feet, and that the Veteran's treatment records indicated polyneuropathy as a sequelae of cold injury as found in the Veteran.  In essence, the examiner points to other providers' findings that appear to suggest that the Veteran's claimed cold injuries may be related to his service.  Therefore, this examiner's opinion is at best inconclusive.  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The opinion has some evidentiary value; it can support that the arthritic changes are consistent with aging (not suggesting cold injury), and that several possible etiologies for polyneuropathy were at one time ruled out.  It does not have persuasive effect as to a nexus between any current symptoms/pathology and a cold injury in service.

Dr. T.B. opined that "[b]ased on the history provided by the [Veteran], the results of the normal electrodiagnostic and laboratory studies, aforementioned discussion, and the VA guidelines for cold injury, I believe that [his] symptoms of cold sensitivity and cold related tingling and numbness are as likely as related to [his] remote military service during extreme cold conditions."  He explained that neurological examination, and electrodiagnostic and laboratory studies disclosed no convincing evidence for polyneuropathy or other causes for the chronic neuropathic and cold sensitivity symptoms.  As this opinion rests on the Veteran's accounts of continuity of symptoms, which the Board has already rejected as not credible, it cannot be accorded any probative value.  

Dr. D.M. opined that the Veteran's polyneuropathy was temporally related to the Veteran's petroleum and cold exposure in service, and that he "doubt[ed] relationship to [the Veteran's] C-spine surgery a year or two ago, and apparently testing was negative for any significant peripheral vascular disease."  Aside from expressing doubt as to possible alternative etiologies, Dr. D.M.'s rationale rests on a temporal relationship.  Such relationship is dependent on the credibility of the Veteran's reports of continuity of symptoms.  As the Board found him not credible on that point, it is without probative value.  

Dr. J.W. opined that the Veteran "suffers from a neuropathy which is considered to be idiopathic in nature and may well be related to [cold weather] exposure during the Korean War."  (emphasis added).  This opinion is in speculative terms, and therefore cannot be determinative..  See Obert, 5 Vet. App. at 33.  

The July 2014 VA consulting physician opined that "[m]edically-based, clinical and radiological evidence presented in the [VA] examinations and [the Veteran's file] indicated that it is AS LEAST AS LIKELY THAN NOT that the Veteran's claimed cold exposure of the hands and feet were consistent with residuals of his complicated medical conditions, to include diabetes, cardiovascular disease, and hypertension."  She further opined that "it is as least as likely as not that the signs and symptoms of the hands related to entrapment of the median nerve, bilaterally," and, "[i]n the alternative, it is LESS LIKELY THAN NOT that the Veteran's current hand and feet conditions were due to his 1956-8 exposure to cold."  This opinion identifies other (than service-related) causes for the Veteran's current symptoms in finding that the current complaints are unrelated to cold injuries in service.  As the consulting expert's opinion reflects familiarity with the entire record, points to multiple alternate possible etiologies (diabetes, cardiovascular disease, hypertension, and carpal tunnel syndrome) for the current pathology, addresses the absence of clinical signs and long-term residual symptoms that are characteristic of various types of cold-related tissue injuries, and cites to clinical data and medical literature that supports her conclusion, the Board finds it to be highly probative evidence, and finds it persuasive.  

The Board has considered the Veteran's various statements that relate his bilateral hand and foot disabilities to cold injuries he sustained in service.  However, he is a layperson, and his own opinion regarding the etiology of his polyneuropathy of both hands and both feet is not competent evidence in this matter.  As the supporting medical statements he has submitted rely on history he provided, which the Board found not credible, they provide no support for his opinions.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.  


ORDER

The appeal seeking service connection for the residuals of cold injury to both hands is denied.  

The appeal seeking service connection for the residuals of cold injury to both feet is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


